DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a Continuation of 14/985,347 (now PAT 10,346,829) filed on 12/30/2015.

Status of Claims
	Claim 1 is canceled.
	Claim 2-21 are currently pending and rejected.

Claim Rejection – 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2, 9, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amended claims recite the new feature “wherein each of the plurality of signals corresponds to a sub-location within the location that is associated with the at least one local device”, which has no support in the original specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The amended claims recite the new feature “wherein each of the plurality of signals corresponds to a sub-location within the location that is associated with the at least one local device”, but the terms “location” and “sub-location” are not well defined.  A merchant store can be interpreted as a “sub-location” within a neighborhood “location”.  On other hand, the term “sub-location” could be interpreted as a particular area within a merchant store “location”.  Without a clear definition, it is difficult to determine the metes and bounds of the claims.


Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daigle (Pub. No.: US 2012/0214443), in view of Andersen (Pub. No.: US 2014/0052615) and Eramian (Patent No.: US 9,230,272).
 	As per claim 2, Daigle teaches a system, comprising:
one or more processors, one or more computer-readable memories, with program instructions stored on the one or more computer-readable memories (see paragraph 0007, 0037, 0041, 0108, and 0285-0287, prior art teaches a mobile computing device comprising a processor and a memory that stores program instructions), the one or more processors configured to execute the program instructions to cause the system to perform the operations comprising: 
detecting a plurality of signals being broadcast by at least one local device at a location (see paragraph 0174-0175, “Multiple URLs and graphical elements can be stored in this manner as the mobile computing device 152 moves into the broadcast range of multiple different wireless network devices 312”), wherein each of the plurality of signals corresponds to different application data for a payment process with a payment processor server that is accessible using a plurality of uniform resource identifiers (URIs) provided via each of the plurality of signals (see paragraph 0007-0008, 0059, especially paragraph 0120, “a social networking application running on the mobile computing device 152’ or 152’’ caused the mobile computer device 152’ or 152’’ to detect tokens broadcast from token generators”; mobile computing device detects radio frequency signals, which includes application-specific tokens that can be used for payment along with other things; also see paragraph 0030-0031, 0085, and 0235, each broadcasted tokens can be configured for different applications, including proximity-based information distribution, payment process, marketing, group meeting, for example; see paragraph 0174-0175, 0178-0179, 0190-0196, and FIG. 16 for application data accessible via a plurality of URIs);
displaying a plurality of selectable elements associated with each of the plurality of URIs provided via each of the plurality of signals on a user interface of the system, wherein each of the plurality of selectable elements corresponds to one of the plurality of signals (see Fig. 16, paragraph 0175, “the mobile computing device 152 displays a list showing at least some of the tokens that have been collected”; also see paragraph 0186 and 0190-0196);
determining a hostname comprising a first identifier associated with the payment processor server, determining a file name comprising a second identifier associated with a corresponding user designated for a corresponding one of the plurality of selectable elements (see paragraph 0060-0061, “the token generated by a token generator 102 is used as part or all of a Uniform Resource Locator (URL)”, “An example of a URL is www.example.com/example.htm”, “The URL can be used to access a resource available through a web server identified by the hostname (e.g. example.com)”, “the token is appended to a known URL as a document name”, “if the token is 1234’, a URL can be formed by appending the token to a given hostname (e.g. www.example.com), such as www.example.com/1234.htm”; Examiner points out that the token in Daigle is the same as file name; see paragraph 0235, the prior art system can be used as a payment system, thus the URL identifier can be associated with a payment processor server; also see paragraph 0240, “The mobile device 152 uses the URL to retrieve additional data, such as the transaction amount and the hash code, or to access a user interface where the transaction can be completed through the network 320, such as through a web interface of the payment server 466”);
displaying the hostname and the file name with each of the plurality of selectable elements (see FIG. 16 and paragraph 0175, “Multiple URLs and graphical elements can be stored in this manner as the mobile computing device 152 moves into the broadcast range of multiple different wireless network devices 312…the mobile computing device 152 displays a list showing at least some of the tokens that have been collected”; as token is the same as file name, and prior art clearly teaches displaying a list of hostnames corresponding to received tokens in FIG. 16; also see paragraph 0186, 0190-0196, 0227, 0229);
detecting a selection by a user of a first selectable element of the plurality of selectable elements, wherein the first selectable element is associated with a fist URI of the plurality of URIs corresponding to a first signal from the plurality of signals (see paragraph 0180 and 0196-0197, “Upon selection of one of the token displays, an action is performed”);
determining, based on the selection, a first application data corresponding to the first selectable element using the first URI (see Fig. 16, paragraph 0190-0197, “Upon selection of one of the token displays, an action is performed”; prior art teaches each selectable token element is associated with URL, which can cause the web server to take action upon selection; see paragraph 0180, 0235, and 0240-0243, executable actions include retrieving content from URL, displaying transaction information, and prompting user to confirm to proceed with the transaction); and 
loading the first application data, wherein the loading the first application data includes loading a payment interface for the payment process with the first application data (see Fig. 16, paragraph 0190-0197, “Upon selection of one of the token displays, an action is performed”; prior art teaches each selectable token element is associated with URL, which can cause the web server to take action upon selection; see paragraph 0180, 0235, and 0240-0243, executable actions include retrieving content from URL, displaying transaction information, and prompting user to confirm to proceed with the transaction).
To support the argument that process of displaying a plurality of selectable elements on a user interface, detecting a selection by a user of a first selectable element of the plurality of selectable elements, determining that a first application data corresponds to the first selectable element, and loading the first application data, wherein the loading the first application data includes loading a payment interface that corresponds to the first application data was well-known, Examiner further cites Andersen.
Andersen teaches displaying a plurality of selectable elements on a user interface, detecting a selection by a user of a first selectable element of the plurality of selectable elements, determining that a first application data corresponds to the first selectable element, and loading the first application data, wherein the loading the first application data includes loading a payment interface that corresponds to the first application data (see Fig. 8 – Fig. 24, paragraph 0056 and 0114; prior art teaches displaying a listing of selectable vendors in close proximity of a user, and allowing user to make transaction with a user selected vendor).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Daigle with teaching from Andersen to include displaying a plurality of selectable elements on a user interface, detecting a selection by a user of a first selectable element of the plurality of selectable elements, determining that a first application data corresponds to the first selectable element, and loading the first application data, wherein the loading the first application data includes loading a payment interface that corresponds to the first application data.  The modification would have been obvious, because it is merely applying a known technique (i.e. displaying a listing of selectable vendors in close proximity to conduct transaction) to a known system (i.e. proximity payment system) ready to provide predictable result (i.e. allow user to choose a vendor offering and make payment within the same app). 
Examiner further notes the combination of Daigle and Anderson does not explicitly teach wherein each of the plurality of signals corresponds to a sub-location within the location that is associated with the at least one local device.
Eramian teaches wherein each of the plurality of signals corresponds to a sub-location within the location that is associated with the at least one local device (see column 10 line 66 through column 11 line 14, “user device 110 may only pick up the request based on the signal range and/or physical context for one of wireless beacons 130 transmitting the request within the sub-location.  For example, one of wireless beacons 130 established in a sub-location of a merchant location may be limited in range only to connect to user device 110 if user device 110 is located in the sub-location”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination Daigle and Anderson with teaching from Eramian to include wherein each of the plurality of signals corresponds to a sub-location within the location that is associated with the at least one local device.  The modification would have been obvious, because it is merely applying a known technique (i.e. corresponding signal to a sub-location within a location) to a known system (i.e. proximity payment system) ready to provide predictable result (i.e. establish connection with user device only when the user device is located in the sub-location, and improve precision of location service). 
As per claim 3, 9, and 15, Daigle teaches the operations further comprising: processing a payment using the payment interface (see Fig. 16, paragraph 0190-0197, “Upon selection of one of the token displays, an action is performed”; prior art teaches each selectable token element is associated with URL, which can cause the web server to take action upon selection; see paragraph 0180, 0235, and 0240-0243, executable actions include retrieving content from URL, displaying transaction information, and prompting user to confirm to proceed with the transaction).
 	As per claim 4, 10, and 17, Daigle does not teach wherein the displaying a plurality of selectable elements on a user interface includes displaying a distance to a physical location of a transaction device corresponding to a respective application data associated with each of the plurality of signals.
	Andersen teaches displaying a distance to a physical location of a transaction device corresponding to a respective application data of the one or more application data (see Fig. 8, paragraph 0056 and 0114).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Daigle with teaching from Andersen to include displaying a distance to a physical location of a transaction device corresponding to a respective application data of the one or more application data.  The modification would have been obvious, because it is merely applying a known technique (i.e. displaying distance between user and transaction device) to a known system (i.e. proximity payment system) ready to provide predictable result (i.e. allow user to choose a vendor offering based on distance).
 	As per claim 5, 11, and 18, Daigle teaches wherein the transaction device is a merchant device or a user device (see paragraph 0235 and 0239, prior art teaches the transaction device can be a vendor mobile computing device, which is the same as a merchant device).
 	As per claim 6 and 12, Daigle teaches wherein the transaction device is a vending machine or an automated ticketing machine (see paragraph 0180, 0235, and 0239).
 	As per claim 7 and 13, Daigle teaches wherein the plurality of signals corresponds to the at least one local device that is within a threshold distance of the user (see paragraph 0059).
 	As per claim 8, 14, and 21, Daigle teaches wherein the at least one local device comprises a fist local device and a second local device, wherein one of the plurality of signals that corresponds to the user is detected from the first local device and anther one of the plurality of signals that corresponds to a physical location of the user is detected from the second local device (see paragraph 0102, 0126 and 0198, “as the mobile computing device is moved around a location the content can be automatically updated based on the mobile computing device’s proximity to token generators).
As per claim 16, Daigle teaches wherein the first URI corresponding to the first application data is contained in the first signal associated with the first selectable element (see Fig. 16, paragraph 0190-0197, “Upon selection of one of the token displays, an action is performed”; prior art teaches each selectable token element is associated with URL, which can cause the web server to take action upon selection; see paragraph 0180, 0235, and 0240-0243, executable actions include retrieving content from URL, displaying transaction information, and prompting user to confirm to proceed with the transaction).
 	As per claim 19, Daigle teaches wherein the first application data corresponds to input by a user of a transaction device corresponding to the at least one local device that transmitted the first signal associated with the first selectable element (see Fig. 16, paragraph 0190-0197, “Upon selection of one of the token displays, an action is performed”; prior art teaches each selectable token element is associated with URL, which can cause the web server to take action upon selection; see paragraph 0180, 0235, and 0240-0243, executable actions include retrieving content from URL, displaying transaction information, and prompting user to confirm to proceed with the transaction).
 	As per claim 20, Daigle teaches wherein the first application data includes a payment amount and information corresponding to a generation of the payment interface (see Fig. 16, paragraph 0190-0197, “Upon selection of one of the token displays, an action is performed”; prior art teaches each selectable token element is associated with URL, which can cause the web server to take action upon selection; see paragraph 0180, 0235, and 0240-0243, executable actions include retrieving content from URL, displaying transaction information, and prompting user to confirm to proceed with the transaction).

Response to Remarks
Rejection under 35 U.S.C. 103
In the response filed on 06/29/2022, Applicant amended the independent claims by adding “wherein each of the plurality of signals corresponds to a sub-location within the location that is associated with the at least one local device”.  Examiner cites a new reference Eramian (Patent No.: US 9,230,272) to address this limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
JUL-2022